Note Holder Name And Address

 

December 31, 2018

 

 

Parallax Health Sciences, Inc.

1327 Ocean Avenue, Suite B

Santa Monica CA 90401

Attention: Paul R. Arena

 

Re:Amendment to Promissory Note 

 

Dear Mr. Arena:

 

This letter agreement (this “Agreement”) by and between Parallax Health Science,
Inc. (the “Company”) and ____________________ (“Note Holder”) acknowledges that
effective November 14, 2018, the parties hereto agree to amend the terms of
those certain convertible promissory notes (the “Notes”) issued by the Company
to Note Holder on April 24, 2018 and June 14, 2018 (the “Issuance Date”) in the
aggregate initial principal amount of $_____________ (the “Principal”). Pursuant
to the terms of the Note and the agreements thereto, the Note is currently in
default. The parties hereto agree to extend the Maturity Date of the Note to
February 28, 2019 (the “Amended Maturity Date”) in exchange for the Company
agreeing to increase the principal amount of the Note to $_____________ (the
“Amended Principal”). Interest from the Issuance Date until the date of this
Agreement shall be calculated based on the Principal and interest from the date
of this Agreement until the amended Maturity Date shall be calculated based on
the Amended Principal.

The parties hereto agree that the issuance of a Debenture (the “Amended
Debenture”), issued pursuant to the terms of this Agreement, shall constitute an
exchange of securities pursuant to pursuant to Section 3(a)(9) of the Securities
Act of 1933 and $_____________ of the Amended Principal shall tack back to the
Issuance Date for purposes of Rule 144 thereunder.

In all other respects the parties hereto ratify and affirm the terms of the
Amended Debenture. Any number of counterparts of this Agreement may be signed
and delivered, each of which shall be considered an original and all of which,
together, shall constitute one and the same instrument. Any terms not defined in
this Agreement shall have the same meaning as in the Amended Debenture.  

Please execute below signifying your consent to this Agreement.

 

 

Sincerely yours, 

 

By:

Its:

 

 

By:

Name:

Title:

 

 

 

We hereby agree to the foregoing:

 

PARALLAX HEALTH SCIENCES, INC.

 

 

 

By:________________________________ 

Name: Paul R. Arena

Title: Chief Executive Officer

 